Supreme Court of the United States
                               Office of the Clerk
                         Washington, DC 20543-0001
                                                                  Scott S. Harris
                                                                  Clerk of the Court
                                                                  (202)479-3011
                                   January 26, 2015


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711
                                                                       RECEIVED m
        Re:   Palmer R. Ross
              v. Texas                                                  'FEB 02 2015
              No. 14-8113
              (Your No. WR-82, 197-01)
                                                                   Abel Acosta, Clerk
Dear Clerk:


     The petition for a writ of certiorari in the above entitled case was filed on
December 8, 2014 and placed on the docket January 26, 2015 as No. 14-8113.




                                         Sincerely,

                                         Scott S. Harris, Clerk

                                         by

                                         Michael Duggan
                                         Case Analyst